Citation Nr: 0832581	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1968 to November 
1969.  Among his awards and decorations, he was awarded the 
Combat Action Ribbon and a Navy Achievement Medal which 
describes actions during direct combat with enemy forces.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In March 1999, the veteran was 
informed that the RO denied a claim for service connection 
for PTSD.  In September 2005, the RO granted service 
connection for PTSD and evaluated that disability as 10 
percent disabling; the RO later increased the initial 
evaluation to 30 percent.  In June 2006, the RO denied the 
veteran's claim for TDIU.  The veteran has perfected a 
substantive appeal as to the initial evaluation assigned for 
PTSD and denial of TDIU.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The VA clinical records reflect that the veteran was 
hospitalized at a VA Medical Center in 2001.  The Board is 
unable to locate the record of that hospitalization in the 
claims file.  The veteran's statements seem to indicate that 
he has again been hospitalized since 2001, but no record of 
an inpatient hospitalization since 2001 is associated with 
the claims file.  Complete appellate review of the initial 
evaluation appropriate for the veteran's disability due to 
PTSD requires review of inpatient records.  

The printed report of the May 2006 VA examination reflects 
that there were 213 pages of electronic clinical records 
available for the veteran prior to that examination.  
However, there is no documentation that the complete 
electronic record has been associated with the claims file.  
In addition, VA outpatient clinical records dated in December 
2002 reflect that the veteran received frequent PTSD 
treatment during 2001 and 2002.  Only minimal records from 
those years are associated with the claims file.  

VA must consider the level of disability throughout the 
initial period following a grant of service connection to 
determine whether staged ratings should be assigned.  More 
complete records of this time period should be associated 
with the claims file.  Although the July 2006 rating decision 
states that clinical records from December 1995 to May 2006 
are associated with the claims file, only about 24 pages are 
included in the file with the material printed in May 2006.  
It appears that additional VA clinical records should be 
associated with the claims file.

Some of the VA clinical opinions, such as those dated in June 
2005, appear to suggest that that all of the veteran's 
psychiatric symptoms beginning in 1998, when the veteran 
submitted the claim on appeal, are due to his PTSD.  The 
veteran has also submitted private medical opinions which 
attribute all symptomatology to the service-connected 
disability.  In contrast, other VA opinions attribute some 
symptoms to diagnosed disorders other than PTSD.  The record 
does not allow the Board to reconcile the disparate opinions.

Moreover, there are wide fluctuations in the assessments of 
the severity of the veteran's PTSD in short periods of time.  
For example, a March 2006 private opinion from HST, MD, 
assigns a GAF score of 40 to 50.  The examiner who conducted 
May 2006 VA examination (two months later) assigned a GAF 
score of 60.  The VA treating provider who wrote a September 
2006 treatment note assigned a GAF score of 46.  Additional 
development of medical evidence, including reconciling the 
various diagnoses assigned during the 10 years of the 
pendency of this claim, and explaining the wide variations or 
fluctuations in the assessments of the severity of the 
veteran's PTSD, is required.  

Additionally, the Board notes that there is no medical 
evidence or opinion as to the medical basis for or medical 
disorders underlying the veteran's unemployability.  Medical 
evidence as to the effect of the veteran's PTSD on his 
industrial capability is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete record of the veteran's 
inpatient and outpatient VA clinical records 
since May 1998.  Clinical records of treatment 
other than psychiatric treatment are not 
necessary.  

Obtain any available list of the veteran's 
outpatient appointments.  Include the list 
with the outpatient records. 

Obtain the discharge summaries of each of the 
veteran's VA hospitalizations since May 1998.  

2.  The veteran should be afforded the 
opportunity to submit or identify any records 
of non-VA treatment of a psychiatric disorder 
not yet associated with the claims files, 
especially any clinical records which might 
demonstrate the severity of the veteran's 
service-connected PTSD or records relevant to 
his claim that his unemployability is due to a 
service-connected disability.  All attempts to 
obtain identified records should be documented 
in the file.  

Ask the veteran to obtain or submit additional 
records regarding the circumstances which led 
to his retirement from teaching, or authorize 
release of those records, if available.

3.  The veteran should be afforded the 
opportunity to submit or identify evidence 
other than clinical records which might 
demonstrate the severity of PTSD or that the 
veteran's unemployability is due to his PTSD, 
including records of legal difficulties, 
records of altercations with others, or 
statements of individuals.

4.  Conduct a Social and Industrial Survey to 
determine the veteran's past occupational and 
work experience and the types of jobs he held, 
including whether he worked as an electrician 
or in another occupation prior to work as a 
vocational teacher.  The social and industrial 
survey should be completed prior to the 
veteran's psychiatric examination.  

5.  The veteran should be afforded VA 
psychiatric examination by a panel.  Each 
panel member should be given a copy of this 
remand and the veteran's claims folder for 
review, including the Social and Industrial 
Survey.  The written report should discuss 
review of the relevant records and psychiatric 
clinical records since at least May 18, 1998.  
All necessary special studies, to include 
psychometric examinations or other diagnostic 
testing, should be conducted.  

Each panel member should be asked to assign a 
diagnosis for each psychiatric disorder the 
veteran currently manifests.  The final report 
should reflect any differences of opinion 
among the panel members as to any current 
diagnoses other than PTSD.

The panel should address each of the following 
questions, setting forth each answer 
separately, if possible.  

(a) Distinguish the symptoms of the veteran's 
service-connected PTSD from the symptoms of 
any other psychiatric disorder(s) present.  

(b) Describe the current severity of the 
service-connected PTSD, and explain the 
determination as to the severity of that 
disability.  List the psychiatric 
symptomatology which is attributed to a 
disorder other than PTSD, and provide the 
rationale for attributing such symptom(s) to a 
disorder other than PTSD.  

(c)  Has the veteran manifested any 
psychiatric disorder since May 18, 1998, that 
he does not currently manifest? If so, please 
assign a diagnosis for each such disorder, and 
explain why it is no longer appropriate to 
assign that diagnosis.  

(d)  Does the veteran currently manifest any 
residual or side effect of use of psychotropic 
medication?  If so, state the probability that 
the psychotropic medication which caused the 
current side effects was prescribed as a 
result of symptoms due to PTSD (Is it at least 
as likely as not (a probability of at least 50 
percent) or is it less than likely (less than 
50 percent probable) that PTSD caused the 
symptoms for which psychotropic medications 
causing such residuals were prescribed?).  

(e)  Compare the current severity of the 
veteran's PTSD to the severity since 1998.  
Describe any periods during the severity of 
PTSD was greater than the current severity, 
and identify the clinical records on which the 
opinion as to severity is based.  

(f)  Describe the severity of the 
veteran's industrial impairment as a 
result of PTSD.  Explain what 
occupational tasks the veteran may 
perform despite his PTSD and what 
occupational tasks his PTSD impairs or 
precludes.  If the severity of the 
veteran's industrial impairment due to 
PTSD has varied since May 1998, list any 
periods, other than hospitalizations, 
during which the veteran was unemployable 
due to PTSD.  If the panel determines 
that the veteran is currently unable to 
perform tasks required for occupation(s) 
in which the veteran has employment 
experience (as shown by the Social and 
Industrial Survey), provide an opinion as 
to when (onset, duration) the veteran's 
service-connected PTSD resulted in 
individual unemployability.  

6.  After assuring that the development 
directed above is complete and the VA 
examination report is complete, the 
appealed claims for an initial evaluation 
in excess of 30 percent for PTSD and for 
TDIU benefits should be readjudicated.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond, and the claim should 
thereafter be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


